NUMBER 13-09-00095-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 



SUNCHASE IV HOMEOWNERS ASSOCIATION, INC. 
AND SUNCHASE BEACHFRONT CONDOMINIUM 
ASSOCIATION,	Appellants,

v.


DAVID ATKINSON,	Appellee.



On appeal from the 404th District Court 
of Cameron County, Texas.




MEMORANDUM OPINION

 
Before Justices Yañez and Benavides and Vela

Memorandum Opinion Per Curiam

	This case is before the Court on an agreed motion to dismiss pursuant to Texas
Rule of Appellate Procedure 42.1(a)(2)(B).  The parties have reached an agreement with
regard to the disposition of the matters currently on appeal.  Pursuant to agreement, the
parties request this Court reverse the summary judgment granting bill of review in cause
Number 2004-04-2256-G, and subsequently severed into 2008-12-6868-G, without regards
to the merits of the appeal, and remand this case to the trial court for rendition of judgment
in accordance with the agreement.  
	We REVERSE the trial court's summary judgment granting bill of review, without
reference to the merits, and REMAND this case to the trial court for further proceedings
in accordance with the parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B), 43.2(d).
	Costs will be taxed against appellants. See Tex. R. App. P. 42.1(d) ("Absent
agreement of the parties, the court will tax costs against the appellant.").   

									PER CURIAM
Memorandum Opinion delivered and 
filed this the 8th day of October, 2009.